Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on September 15, 2020 have been approved by the U. S. examiner.

Specification
The Applicants’ Substitute Specification filed on September 15, 2020 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has allowed all of the Applicants’ claims over the prior art of record in the Written Opinion associated w/ PCT/EP2019/025061 (i. e. the Applicants’ parent application).  This U. S. examiner concurs w/ the international examiner’s conclusion of allowability of the instant claims over the art of record, and discussed in this Written Opinion.  No further comment by the U. S. examiner is deemed necessary regarding the art discussed in this Written Opinion.
The most relevant reference discovered from the search of this U. S. examiner is U. S. Pat. 10,065,147 B2.  This U. S. Pat. 10,065,147 describes the Applicants’ base process for subjecting a (liquid?) sorbent that is rich in target components w/ a “purge gas” (specifically, this U. S. Pat. 
However, the Applicants’ independent claim 13 also recites a step c) that calls for the introduction of that regeneration off-gas stream into a gas scrubbing apparatus, and at least this particular step c) in the Applicants’ independent claim 13 is not taught or suggested in this U. S. Pat. 10,065,147 B2.  In contrast, col. 5 lns. 25-27 in this U. S. Pat. 10,065,147 B2 discloses such generation of a corresponding “regeneration off-gas stream” (described a gas flow 452), but does not teach or suggest the subsequent treatment of this corresponding “gas flow 452” in a gas scrubbing apparatus (as called for in at least step c) in the Applicants’ independent claim 13).  In U. S. Pat. 10,065,147 B2, it is a gas flow 471 that originates from either a gas storage vessel, a gas field or another gas repository that is subjected to the gas scrubbing step (please note at least col. 4 lns. 44-60 in this U. S. Pat. 10,065,147 B2) – however no mention is made of subjecting a “regeneration off-gas stream” to the gas scrubbing step.
Hence, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ claims over the teachings provided in this U. S. Pat. 10,065,147 B2.
In conclusion, all of the Applicants’ claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736